Citation Nr: 9918207	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-12 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for essential 
hypertension.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 10 percent disabling.

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1971 to April 1974.  

The issues currently on appeal come before the Board of 
Veterans' Appeals (Board) from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama.

The veteran had a personal hearing at the RO in April 1997.  
In addition, a videoconference hearing was conducted by a 
member of the Board in January 1999.

The veteran, during his January 1999 hearing, appears to have 
raised the issues of entitlement to service connection for a 
kidney disorder and tinnitus.  These issues have not been 
adjudicated by the RO and are referred to the RO for 
appropriate action.

REMAND

A review of the record reflects that the service medical 
records appear to be incomplete.  The service separation 
examination report is not on file.  This document could have 
a direct bearing on all service connected disability claims.  
A February 1974 psychiatric report indicates that the veteran 
underwent a psychiatric evaluation in December 1972.  This 
report is not of record.  In December 1998, the veteran 
submitted a release of information form regarding treatment 
by a private physician.  The RO has not had the opportunity 
to obtain those records.  

In regards to the veteran's claim for entitlement to service 
connection for a psychiatric disability, to include PTSD, the 
Board points out that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in- service stressor.  38 C.F.R. § 3.304(f) (1998).

Regarding non-combat stressors, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has held 
that "credible supporting evidence" means that the 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor; nor can 
credible supporting evidence of the actual occurrence of an 
in-service stressor consist solely of after-the-fact medical 
nexus evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

The VA Adjudication Manual M21-1 (M21-1) provides that the 
required "credible supporting evidence" of a non- combat 
stressor "may be obtained from" service records or "other 
sources." Specific claims based upon personal assault, M21-
1, part III, 5.14(c), provides an extensive list of 
alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred.  
Included among the sources are statements from confidants, 
such as fellow service members.

M21-1, Part VI, 11.38b(2) dictates that in determining the 
existence of an in-service stressor, evidence of a personal 
assault may be sufficient.  If the record contains no 
documentation that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, may indicate the occurrence of an in-service 
stressful incident.  Examples of behavior changes include: 
changes in performance and performance evaluations, lay 
statements describing episodes of depression, panic attacks, 
or anxiety but no identifiable reasons for the episodes, 
increased disregard for military or civilian authority, etc. 
In these types of claims, the evidence of behavior changes 
may need interpretation by a clinician.  Moreover, evidence 
that documents these behavior changes may require 
interpretation in relationship to the medical diagnosis.

A preliminary review of the claims folder indicates that a 
treatment record, dated in November 1972, shows that mental 
health evaluation was recommended.  A report associated with 
this evaluation, also dated in November 1972, shows that the 
veteran showed no signs of either psychosis or neurosis.  The 
veteran was subsequently placed in a drug rehabilitation 
program.  The veteran was diagnosed with passive-aggressive 
personality disorder, chronic, severe, in February 1974.  It 
was noted that a complete mental status examination 
accomplished at that time did not reveal any evidence of 
psychosis or psychoneurosis.  

The veteran was also diagnosed with PTSD during a May 1997 VA 
examination, together with schizophrenia, paranoid type.  
However, as noted above, in order for a diagnosis of PTSD to 
be accepted for service connection purposes, the diagnosis 
must be based upon a recognizable stressor.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  The record reveals that 
the veteran has described a number of in-service stressors in 
testimony both before the RO in April 1997 and before the 
undersigned member of the Board during a videoconference 
hearing in January 1999.  These stressors consist of sexual 
harassment and attacks allegedly occurring during the 
veteran's period of basic training at Lackland Air Force Base 
(AFB).

The transcript of the veteran's April 1997 hearing shows that 
he testified that he was sexually harassed and assaulted 
during his period of basic training, but that due to the 
nature of the events he did not seek any type of counseling.  
In addition, during his hearing before a member of the Board 
in January 1999, he testified that he was sexually assaulted 
by two men while in his barracks at Lakeland AFB.  The 
veteran also indicated that he did relate his experiences to 
one fellow serviceman while he was in the military.  The 
Board finds that additional development ion this area is 
warranted.

Concerning the issue of entitlement to service connection for 
asbestosis, review of the veteran's available service medical 
records shows that while he was treated on several occasions 
for asthma, no indication of treatment afforded the veteran 
for exposure to asbestos.  The Board again points out that no 
service separation examination report is of record.  In 
addition, review of the veteran's claims folder shows that, 
in response to a January 1996 VA letter of inquiry concerning 
his claim for asbestosis, the veteran responded that he had 
worked as an industrial pipefitter for 20 years since his 
service discharge and that none of his jobs involved either 
an insulation or asbestos-based trade.  

The veteran also indicated that he was exposed to asbestos at 
the following locations:  Lakeland AFB -- June 1972; Keesler 
AFB, old barracks - August 1972; and Bitburg AFB, old 
barracks and buildings - October 1972.  He added that he was 
diagnosed on August 10, 1995.  The veteran testified at his 
January 1999 videoconference hearing that he was stationed in 
the World War II barracks at Kessler for six months.  Other 
pertinent evidence of record concerning the veteran's claim 
for service connection for asbestosis includes the report of 
a private medical examination, dated in August 1995, which 
shows that the veteran reported being exposed to asbestos 
from 1970 to 1995 at the Benders and Ingalls shipyards.  The 
examiner provided, upon review of the record as well as X-
rays taken at the time of examination, a diagnosis of 
asbestosis and asbestos-related disease.  He added that a 
diagnosis of "pulmonary asbestosis" means that the 
individual is suffering from an abnormality of the 
parenchymal lung tissue as a result of exposure to asbestos 
products.  Additionally, the report of a July 1997 VA 
examination included a diagnosis of history of asbestos 
exposure.

In regards to the veteran's claim for an increased rating for 
bronchial asthma, currently rated as 10 percent disabling, 
the Board takes notice that the entire section of the 
Department of Veterans Affairs (VA) Schedule for Rating 
Disabilities dealing with evaluation of respiratory system 
impairment has been changed, effective October 7, 1996. 

As noted in the Statement of the Case, sent to the veteran in 
November 1998, the RO rated the veteran's service-connected 
bronchial asthma disability under the revised rating 
criteria.  However, the Board notes that the Court has held 
that when the applicable regulations are amended during the 
pendency of an appeal, the version of the regulations most 
favorable to the veteran should be applied to the claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Under the old criteria, Diagnostic Code 6602 provides a 10 
percent rating for mild disablement with paroxysms of 
asthmatic-type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A 30 percent rating contemplates 
moderate asthma, asthmatic attacks rather frequent (separated 
by only 10 to 14 day intervals) with moderate dyspnea on 
exertion between attacks. 38 C.F.R. § 4.97, Code 6602.

A review of the most recent examination of the veteran's 
asthma disability, shown as part of a July 1997 VA 
examination report, shows that the veteran complained of 
wheezing and dry cough, together with shortness of breath on 
exertion.  The report noted that pulmonary function testing 
showed mild obstructive disease.  A diagnosis of history of 
mildly symptomatic asthma was provided.  However, the number, 
or frequency, of asthmatic attacks was not noted as part of 
the examination.  The veteran, during his January 1999 
videoconference hearing, testified that he uses a breathing 
machine in order to open his bronchial pipe approximately 5 
to 7 times per week.  He added that he uses an inhaler 
numerous times per day.  The veteran also testified that he 
experiences attacks 2-3 times a week, some of which he 
described as being severe. 

During his hearing the veteran indicated that he sustained a 
head injury in service and this caused his hearing loss.  He 
also indicated that he was examined by a private physician 
who diagnosed hearing loss in the right ear. 

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the veteran the 
appropriate release of information forms, 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his claimed disorders since 
his release from service, to include 
hearing loss in the right ear.  He should 
be asked to furnish the dates, locations, 
and name of the treating facilities 
during service regarding his high blood 
pressure.  After securing any necessary 
release(s), the RO should obtain all 
records, which are not already of record.  
The RO should obtain all records for 
which the veteran has already submitted a 
release of information form.  

The RO should also notify the veteran 
that he may submit additional evidence 
and argument in support of his claims.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2. The RO should furnish the veteran a 
list any pertinent alternate sources 
listed in M21-1, part III, 5.14(c)(5) 
which may be used to corroborate his 
stressors.  He should further be asked to 
furnish any additional evidence that may 
be used as corroboration. 

3.  The RO should request the National 
Personnel Records Center (NPRC) to 
conduct a search for any additional 
medical records, to include the veteran's 
separation examination and the report of 
the psychiatric examination conducted at 
USAF Hospital, Bitburg Mental Health 
Clinic in December 1972.  NPRC should be 
asked to furnish copies of any additional 
administrative records such as 
evaluations of job performance, documents 
regarding any disciplinary actions 
against the veteran, any more specific 
information regarding duty assignments, 
such work on board naval vessels. 


4.  The RO should obtain copies of all 
current medical records from the treating 
VA Medical Center.

5.  The RO then should review the file 
and prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. § 
3.304(f), with respect to whether the 
veteran was exposed to a stressor, or 
stressors, in service.  The RO should 
utilize the VA Adjudication and Procedure 
Manual M21-1, Part VI, 11.38b(2) in 
making a formal determination as to the 
occurrence of an in-service stressful 
incident, particularly behavior changes 
that may need interpretation by a 
psychiatrist as they relate to the 
claimed sexual assault.

6.  Thereafter, a VA examination by a 
board of two psychiatrists should be 
conducted to determine the etiology, 
nature and severity of any psychiatric 
disorders, to include PTSD.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed.  
The RO must provide to the examiners the 
summary of the stressors verified, if 
any, and the examiners must be instructed 
that only these stressors may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in PTSD.  If PTSD 
is diagnosed, the examiners should 
comment upon the link between the PTSD 
and one or more of the in-service 
stressors found to be established by the 
RO.  If other acquired psychiatric 
disorders are diagnosed, it is requested 
that the board render an opinion as to 
whether the diagnosed disorders are 
related to the inservice psychiatric 
complaints and findings.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
The claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiners prior to the examination.

7.  The RO should arrange for the veteran 
to be scheduled for an examination by a 
specialist in pulmonary disorders, board 
certified if available, to determine the 
nature and severity of any lung 
disorders, to include any lung disability 
resulting from asbestos exposure and the 
service connected asthma.  The claims 
folder and a copy of this Remand are to 
be furnished to the examiner for review 
prior to the examination.  

In addition to pulmonary function testing 
and chest x-rays, any other special 
studies deemed necessary should be 
conducted. The examiner should also be 
requested to indicate the severity and 
frequency of asthmatic attacks the 
veteran experiences and whether he 
experiences dyspnea on exertion between 
the attacks.  If dyspnea is noted, the 
examiner should describe the severity of 
this dyspnea.  Copies of both the old and 
revised rating criteria should be made 
available to the examiner.

It is requested that the examiner obtain 
a detailed in service and post service 
history as it pertains to asbestos 
exposure.  The examiner's attention is 
directed to the August 10, 1995 statement 
from R. A. Harron, M.D.  In conjunction 
with a review of the claims folder it is 
requested that the examiner render an 
opinion as to the following:

a)  Whether the examination revealed any 
findings, symptomatic or asymptomatic, 
indicative of residuals any disease, 
which may be the result of exposure to 
asbestos?  If no, it is requested that 
the examiner comment on the opinion 
rendered by the private physician in 
August 1995 (see above).  

b) If yes, whether it is as least as 
likely as not that any disorder found is 
related to inservice exposure to 
asbestos?

A complete rationale for any opinion 
expressed should be included in the 
examination report. 

8.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
further development is deemed necessary 
by the RO, or if the above-discussed 
development is incomplete, appropriate 
corrective action is to be implemented.

9.  Thereafter, the RO should 
readjudicate the issues in appellate 
status. 


If the benefits sought are not granted, the veteran and his 
representative should be provided with a Supplemental 
Statement of the Case and an opportunity to respond thereto.  
Thereafter, the case should again be returned to the Board 
for further appellate consideration. 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


